J. S59040/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
CURTIS A. WALK,                             :
                                            :
                          Appellant         :     No. 686 WDA 2015

                  Appeal from the PCRA Order March 26, 2015
                 In the Court of Common Pleas of Blair County
               Criminal Division No(s).: CP-07-CR-0001175-2008
                                         CP-07-CR-0001313-2008
                                         CP-07-CR-0001314-2008

BEFORE: BOWES, DONOHUE, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                      FILED OCTOBER 15, 2015

        Appellant, Curtis A. Walk, appeals from the order entered in the Blair

County Court of Common Pleas denying his petitions filed pursuant to the

Post Conviction Relief Act1 (“PCRA”), following a hearing.2           Appellant

contends both trial counsel were ineffective for failing to file direct appeals.

PCRA counsel has filed a petition for leave to withdraw. We affirm and grant

counsel’s petition.



*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
  We note the March 26, 2015 order denied the PCRA petitions and requests
for new trials. The March 26th order appears on the docket as “Order
Denying Motion for New trial.”
J.S59040/15


        The facts are unnecessary for our disposition.         We adopt the

procedural history of these cases as set forth by the PCRA court.3 PCRA Ct.

Op., 3/24/15, at 1-2.       At 1175-2008, following a jury trial, Appellant was

convicted of involuntary deviate sexual intercourse,4 indecent assault,5 and

corruption of minors.6 Following a jury trial, at 1313-2008 and 1314-2008,

Appellant was found guilty of the manufacture, delivery, or possession with

intent to manufacture or deliver, a controlled substance,7 criminal use of

communication facility,8 and intentionally possessing a controlled substance

by a person not registered under this act.9


3
  The PCRA court continued the hearing scheduled for April 1, 2011 because
Appellant was incarcerated in the Commonwealth of Virginia. At the hearing
on November 9, 2011, Justin Ketchel, Esq., testified. Appellant was not
present at the hearing.       The Commonwealth stated to the court that
Appellant “is apparently still incarcerated down in Virginia.” N.T., 11/9/11,
at 1. At the conclusion of the hearing, the court stated: “Counsel, because
one of the possible alternatives to me is to dismiss [Appellant’s] appellate
rights, . . . I want him to be here. I don’t like doing things without him
here.” Id. at 13. The court entered an order “directing this matter be
rescheduled for further hearing.” Id. at 16. The second hearing was held
on December 20, 2011.
4
    18 Pa.C.S. § 3123(a)(7).
5
    18 Pa.C.S. § 3126(a)(8).
6
    18 Pa.C.S. § 6301(a)(1).
7
    35 P.S. § 780-113(a)(30).
8
    18 Pa.C.S. § 7512(a).
9
    35 P.S. § 780-113(a)(16).




                                       -2-
J.S59040/15


      The PCRA court denied Appellant’s PCRA petitions,10 finding that trial

counsel, Attorney Ketchel at 1175-1108 and David Beyer, Esq. at 1313-

2008, were not ineffective for failing to file direct appeals. Order, 3/26/15.

This timely appeal followed. Appellant filed court-ordered Pa.R.A.P. 1925(b)

statements of errors complained of on appeal.

      Instantly,   counsel   filed   a    petition   to   withdraw   pursuant   to

Turner/Finley11l.    This Court has explained the procedure for counsel

seeking to withdraw on collateral appeal as follows:


10
   The PCRA court states that Appellant filed a PCRA Petition in 1175-2008
on November 24, 2010, alleging that his trial counsel, Justin Ketchel, was
ineffective for failing to file an appeal.” PCRA Ct. Op. at 1. The certified
record does not contain the PCRA petition. However, on December 6, 2010,
the PCRA court entered the following order:

         [T]his court having received Petition regarding the [PCRA
         petition from Appellant], we deem the following order to
         be appropriate:

            It is hereby ORDERED, DIRECTED and DECREED that
         Timothy Burns, Esquire is hereby appointed counsel to
         represent [Appellant] and shall have sixty (60) days to file
         any amended pleadings.”

Order, 12/6/10.     The PCRA entered an order consolidating the PCRA
petitions at case number 1175-2008 and 1313-2008. Order, 2/10/11, at 1.
Appointed counsel in case number 1175-2008 indicated that he did not need
to file an amended PCRA petition. Id. On July 18, 2011, the court directed
the court administrator to schedule a hearing on the consolidated cases to
determine whether Appellant’s direct appeal rights should be reinstated.
Order, 7/18/11.
11
   Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).




                                         -3-
J.S59040/15


        Turner/Finley counsel must then submit a “no-merit”
        letter to the trial court, or brief on appeal to this Court,
        detailing the nature and extent of counsel’s diligent review
        of the case, listing the issues which the petitioner wants to
        have reviewed, explaining why and how those issues lack
        merit, and requesting permission to withdraw.

           Counsel must also send to the petitioner: (1) a copy of
        the “no-merit” letter/brief; (2) a copy of counsel’s petition
        to withdraw; and (3) a statement advising petitioner of the
        right to proceed pro se or by new counsel.

           If counsel fails to satisfy the foregoing technical
        prerequisites of Turner/Finley, the court will not reach
        the merits of the underlying claims but, rather, will merely
        deny counsel's request to withdraw. Upon doing so, the
        court will then take appropriate steps, such as directing
        counsel to file a proper Turner/Finley request or an
        advocate’s brief.

            However, where counsel submits a petition and no-
        merit letter that do satisfy the technical demands of
        Turner/Finley, the court—trial court or this Court—must
        then conduct its own review of the merits of the case. If
        the court agrees with counsel that the claims are without
        merit, the court will permit counsel to withdraw and deny
        relief. By contrast, if the claims appear to have merit, the
        court will deny counsel’s request and grant relief, or at
        least instruct counsel to file an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007)

(citations omitted). We find that Counsel’s submissions satisfy the technical

demands of Turner/Finley, thus we conduct our own review of the merits of

the case. See id.

     Appellant contends trial counsel were ineffective for failing to file

notices of appeal.   He avers that he instructed both attorneys to file an

appeal. Appellant’s Brief at 3. Appellant claimed that he sent letters to the



                                    -4-
J.S59040/15


public defender’s office requesting that they file appeals on his behalf. 12 Id.

at 4.     He avers that the testimony of his sister, Ashley Stoi, that “she

overheard Appellant instruct his attorneys to file appeals” supports his

claim.13 Id.


12
     At the PCRA hearing on December 20th, the court stated:

               What I want to do, I want to note the presence of chief
           Public Defender Jim DiFrancesco in the courtroom. [T]he
           issue has become whether [Appellant] had notified
           representatives of your office of his intent to appeal. Both
           Justin Ketchel about a month ago and Dave Beyer today
           by phone did testify.        They both testified that─Justin
           Ketchel said he never requested that. Dave Beyer said he
           did but much after the appeal deadline, much after the
           thirty days. [Appellant] is adamant and has produced his
           own copies of letters that he sent . . . that allegedly say
           that he did request that appeal. The scope of my review
           on this is pretty limited. If he made that request, then he
           gets those rights reinstated and if he didn’t then he simply
           doesn’t. What I had given Attorney [Timothy] Burns [,
           Appellant’s PCRA counsel] before you came into the
           courtroom, Jim, was an opportunity for another week to
           contact your office just to see if those letters are in the file
           or not. The mere fact that if they’re in your file, then I’m
           going to reinstate his appeal rights. If they are not in your
           file, then it’s going to be a matter of credibility. . . .

N.T., 12/20/11, at 24-25.
13
  At the hearing on December 20, 2011, Ms. Stoi testified that, as to both
cases, Appellant wrote to her, told her he wanted to take an appeal, and
asked her to contact the Public Defender’s office. N.T., 12/20/11, at 30-31.
When asked if she contacted the office, in both cases, she responded that
she did not. Id. Ms. Stoi testified that she did not know who Mr. Ketchel
was and was not familiar with the case in which he represented Appellant.
Id. at 32. She was familiar with the drug charges. Id. at 33. She stated
that she was aware that Appellant had another case, a rape case, in which
he pleaded guilty, prior to the instant cases. Id. She knew that Mr. Beyer



                                        -5-
J.S59040/15


     Our review is governed by the following principles:

           Our scope of review when examining a PCRA court’s
           denial of relief is limited to whether the court’s
           findings are supported by the record and the order is
           otherwise free of legal error. We will not disturb
           findings that are supported by the record.

        Furthermore, as Appellant’s issue is stated in terms of
        ineffectiveness of counsel, Appellant must show that: (1)
        his claim has arguable merit; (2) counsel’s performance
        had no reasonable basis; and (3) counsel’s action or
        inaction worked to Appellant’s prejudice.       The PCRA
        standard regarding a claim of ineffective assistance of
        counsel is the same as the standard on direct appeal.

                                *    *    *

        However, the case of a petitioner who was denied a
        requested direct appeal by the ineffectiveness of his trial
        or plea counsel presents a special problem of constitutional
        dimension. In Commonwealth v. Lantzy, [ ] 736 A.2d
564 ([Pa.] 1999), our Supreme Court resolved this
        problem as follows:

           [W]here there is an unjustified failure to file a
           requested direct appeal, the conduct of counsel
           falls beneath the range of competence demanded of
           attorneys in criminal cases, [denying] the accused
           the assistance of counsel guaranteed by the Sixth
           Amendment to the United States Constitution and
           Article I, Section 9 of the Pennsylvania Constitution,
           and constitutes prejudice. . . . Therefore, in such
           circumstances,      and    where     the   remaining
           requirements of the PCRA are satisfied, the petitioner
           is not required to establish his innocence or
           demonstrate the merits of the issue or issues which
           would have been raised on appeal.

appealed the prior rape case. Id. at 34. See Commonwealth v. Walk,
1714 WDA 2009 (unpublished memorandum) (Pa. Super. Aug. 24, 2010).
In Walk, Appellant pleaded guilty to rape, aggravated indecent assault,
indecent assault and corruption of a minor. Id. at *3.



                                    -6-
J.S59040/15



         Id. [ ], 736 A.2d at 572 (footnotes and citations omitted).
         Counsel’s unjustified failure to file a direct appeal will
         constitute prejudice per se under Lantzy, if the
         petitioner can establish that he did ask counsel to
         file an appeal. Commonwealth v. Harmon, 738 A.2d
1023, 1024 (Pa. Super. 1999), appeal denied, 562 Pa.
666, 753 A.2d 815 (2000).

Commonwealth v. Qualls, 785 A.2d 1007, 1009-10 (Pa. Super. 2001)

(some citations omitted and emphases added).

      After careful consideration of the parties’ briefs, our independent

review of the record, and the decision of the Honorable Daniel J. Milliron, we

affirm on the basis of the PCRA court’s decision. See PCRA Ct. Op. at 2-6

(holding, inter alia, that (1) both Attorney Ketchel and Attorney Beyer

credibly testified at the PCRA hearing that Appellant did not request a direct

appeal to be filed; (2) neither counsel disregarded a request to file a direct

appeal; and (3) no proof existed that Appellant’s handwritten letters

requesting an appeal were sent to the Public Defender’s Office and ignored).

Appellant’s claim that counsel were both ineffective for failing to file direct

appeals is without merit. See Qualls, 785 A.2d at 1009-10. Accordingly,

we conclude the PCRA court’s finding are supported by the record. See id.

      Order affirmed. Counsel’s petition to withdraw granted.




                                     -7-
J.S59040/15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/15/2015




                          -8-
                                                                                                        Circulated 09/11/2015 01:43 PM




         IN THE COURT OF COMMON PLEA~ OF BLAIR COUNTY, PENNSYLVANIA                                                            1.



  COMMONWEALTH OF PENNSYLVANIA
                     ,                                                                                                     \

        v.                                                 CR 1175, 1313, 1314-2008

 CURTIS A. WALK                                                                            C)
                                                                                           r-
      Defendant                                                                            rri                       ...
                                                                                                                     ,,,
                                                                                         ::0
                                                                                         ~         C)
                                                                                                  r· ·,
                                                                                        O fii             ..',
                                                                                        ··1·; ~)         ::·~
                                                                                        :,
                                                                                             ::-::i
                                                                                                                 3
        PAUL PUSKAR, ESQ.                                 COUNSEL FOR DEFENDAJ\Er c::f -c:                       t:;
                                                                                   c
                                                                                   zo
                                                                                   -{


                  OPINION AND ORDER PURSUANT TO DEFENDANT'S
                      POST-CONVICTION RELIEF ACT PETITIONS

                                           HISTORY

       At CR 1175-2008, Defendant, Curtis A. Walk, was found guilty by a jury verdict

 on September 8, 2009. Judge Elizabeth Doyle sentenced Defendant on November 25,

 2009 to an aggregate term of 15-30 years. At CR 1313, 1314-2008, Defendant was

found guilty by a jury verdict on July 21, 2009. After the pre-sentence investigatio.n

was completed, this Court sentenced Defendant on October 6, 2009 to an aggregate

period of incarceration of 3-6V2 years.

       Defendant filed a Post-Conviction    Relief Act ("PCRA") Petition in CR 1313-2008

on October 15, 2010 alleging that his trial counsel, David. L. Beyer, was ineffective for

failing to file an appeal. Defendant filed a PCRA Petition in CR 1175-2008 on

November 24, 2010 alleging that his trial counsel, Justin J. Ketchel, was ineffective for

failing to file an appeal. The Court consolidated these two cases which were held

separately because the PCRA issues were identical.

      Attorney Timothy Burns was subsequently appointed as PCRA counsel on

f\Jovember 15, 2010. This Court held a partial hearing on November 9, 2011 involving


                                              1
                                                               J

                                                \ ., 1(
                                            ,11r. LI .r\
                                                           )
                                                                           Circulated 09/11/2015 01:43 PM




  Attorney Ketchel's   testimony
                              ,  only. A subsequent    hearing   was held on December     20,    "\

  2011 where Attorney Beyer testified. The Court left the record open for counsel to

  submit any memorandum or additional documentation that would support or discredit

 Defendant's claims. Attorney Burns was later injured during an unrelated trial in May

 13, 2013. The Court now proceeds to disposition.


                                          DISCUSSION

     I.          INEFFECTIVENESS     OF COUNSEL: FAILURE TO FILE AN APPEAL

          The purpose of the PCRA is not to provide defendants with means of re-

 litigating merits of issues already decided on direct appeal. Com. v. Buehl, 658 A.2d
771 (Pa. 1995). To be eligible for PCRA relief pursuant to 42 Pa.CS. § 9543, a

 petitioner must prove by a preponderance of the evidence that the conviction or

 sentence he is attacking resulted from one of seven specifically enumerated

circumstances. 42 Pa.CS. § 9543(a)(2). In addition, the PCRA petitioner must prove

that the issues raised have not been previously litigated or waived. 42 Pa.CS. §

9543(a)(3).

          Defendant avers that his trial counsels David L. Beyer and Justin J. Ketch el were

ineffective for failing to file an appeal in the above-captioned matters. Def, 's PCRA Pet.

3. Defendant alleges that this conduct constitutes prejudice for purposes of 42 Pa.CS.

§ 9543(a)(2)(ii). In a claim of ineffective assistance of counsel, a PCRA petitioner must

plead and prove by a preponderance of the evidence that (1) the underlying

substantive claim has arguable merit; (2) counsel whose effectiveness is being

challenged did not have a reasonable basis for his or her actions or failure to act; and

(3) the petitioner suffered prejudice as a result of that counsel's deficiency. Com.     v.
McGill, 832 A.2d 1014, 1020 (Pa. 2003). Counsel is assumed to have acted in his

client's best interests; thus, it is Defendant's burden to prove otherwise. Com, v,

                                               2
                                                                                       Circulated 09/11/2015 01:43 PM




 Miller, 431 A.2d 233, 23 5 (Pa. 1981). The Court must determine,                   in light of all the
                                                                                                             \
 alternatives available to counsel, whether the actual strategy employed by counsel was.

 so unreasonable       that a competent       lawyer would not have chosen that strategy. Com v.

Hill, 235 A.2d 347, 349 (Pa. 1967). Once it is determined that the course of action
                                                                 ,
chosen by counsel had some reasonable basis which was designed to effectuate the

client's interest, counsel will be deemed constitutioncilly            effective.   Miller, 431 A.2d at

235. Counsel cannot be held ineffective for failing to raise meritless claims.                  Com. v.

 Tilley, 595 A.2d 5 75, 587 (Pa. 1991).

         Furthermore,      a finding of prejudice depends on whether there is a reasonable

probability,     but for counsel's   error, the outcome of the proceeding would have been

different.     Com. v. Cox, 863 A.2d 536, 546 (Pa. 2004). When it is clear that the party

asserting a claim of ineffectiveness          has failed to meet the prejudice       prong,   the claim

may be dismissed        on that basis alone without a determination           of whether the first two

prongs of the ineffectiveness standard           have been met. Com. v. Zook, 887 A.2d 1218,

122 7 (Pa. 2005).

        The Pennsylvania       Supreme Court has held that "counsel's           unexplained     failure to

file a requested     direct appeal constitutes     ineffective assistance      per se, such that the
petitioner     is entitled to reinstatement     of direct appeal rights nunc pro tune.without

establishing     prejudice."   Com. v. Ousley, 21 A.3d 1238,          1244 (Pa. Super. 2011). See

Com. v. Lantzy, 558 Pa. 214,         227, 736 A.2d 564,       572 (1999).      "[B)efore a court will

find ineffectiveness      for failing to file a direct appeal,    the petitioner must prove that he

requested      a direct appeal and counsel      disregarded      that request." Ousley, 21 A.3d at

1244 (citing Com. v. Bath, 907 A.2d 619 (Pa. Super. 2006)).                 In the instant matter,

Defendant claims that he told his trial counsel-Justin              Ketchel at CR 1175-2008          and




                                                     3
                                                                           Circulated 09/11/2015 01:43 PM




 David Beyer at CR 1313-2008-at       sentencing to file an appeal and the appeal was

 never filed. Def.'s PCRA Pet. 3 .

       . At the November 9, 2011 PCRA hearing, Attorney Ketchel testified that he

 discussed the possibility of a post-sentencemotion or appeal in CR 1175-2008 with
                                                                ,
 Defendant on three separate occasions. Test. Tr. 9:l·S-20, Nov. 9, 2011. The first

 conversation occurred immediately after the jury trial "Actually that day, I went down

 to the holding cell and he said, I don't care; I'm done with this; I don't want any

 appeals." Id. at 8:22-2 5; 9: 1-3. The next discussion occurred on the day of

sentencing: "I again asked him, you know, you have these rights; what do you want to

do and he again said he did not want to appeal." Id. at9:6-9,      16-17. The final

conversation happened while Defendant was being sentenced on a collateral matter.

Defendant "specifically stated that he did not want to appeal; that he was just going to

do his time. Mr. Walk had a very nonchalant, careless attitude about things. You could

tell him and he would just be like, I don't care; whatever; I'll just do the time." Id. at

9:22-25; 10:1-2. Furthermore, Attorney Ketchel testified that he "discussed with

Attorney Beyer and [Defendant] was telling Attorney Beyer the exact same thing as he

was telling me and so we confirmed with each other that that as to be his wishes." Id.

at 10:10-14.

       Defendant asserted that "Tamiah [Harold], Ashley [Stoll, and Terri was [sic] also

in the hallway of the courthouse when I told my Attorney Justin J. Kechel to file the

[d]irect [a]ppeal." Def.'s PCRA Pet. 3. However, this was addressed at the November 9,

2011 Hearing. Attorney Ketchel credibly testified that he "never spoke with [Tamiah]

through phone, through e-mail, through letter or in person any time later than [the

day of sentencing]." Test. Tr. 11:22-23;   12:3-5, Nov. 9, 2011.




                                             4
                                                                           Circulated 09/11/2015 01:43 PM




        Attorney Beyer testified at the December 201 2011 PCRA hearing regarding CR             \
                            >


 1313-2008 that Defendant had sent him approximately two letters requesting an

 appeal to be filed after the appeal period had ended. Test. Tr. 3:17-22; 4:15-17, Dec.

 20, 2011. Defendant did not request an appeal to be filed durinq the appeal period. Id.

 at 4: 18-20. Attorney Beyer stated that "[i]f [Defendant] wanted to appeal I would have
                                                         I


 appealed. In fact the one letter I sent him I told him if my clients ask me to file an

 appeal: I file the appeal." Id. at 4:25; 5:1-3. Attorney Beyer filed a timely appeal on

 another case involving Defendant. Id. at 5:4-8.

       At the December 20, 2011 hearing, Attorney Burns produced Defendant's own

 handwritten copies of letters from 2009-2010 that Defendant allegedly sent to his trial

counsels requesting an appeal to be filed. These letters were entered into the record as

 Def.'s Ex. 1. Of particular importance was a letter to Attorney Ketchel dated November

29, 2009 that said: "I have just got sentenced November 25th to a term of 15-30 years.

l have told you to put in appeal the day I [l]ost my [t]rial and I also told you to put in

appeal the day I got sentenced. I want you to put my [a]ppeal in." Id. The Court

emphasized at the December 20, 2011 hearing that if a stamped copy of this letter was

in the Public Defender's file, then Defendant's appellate rights must be reinstated.

Test. Tr. 25:11-14, Dec. 20, 2011.

       As there is no proof that Defendant's handwritten letters were sent to the Public

Defender's Office, the disposition   turns to the credibility of the witnesses. Attorney

Ketchel denied receiving any notice, in writing or directly from Defendant, instructing

him to file an appeal. Conversely, Attorney Ketchel testified at the November 9, 2011

PCRA hearing that Defendant's position was exactly the opposite; Defendant did not

wish to pursue an appeal of Judge Doyle's sentence in CR 117 5-2008. Moreover,

Attorney Beyer testified that Defendant's request for an appeal in CR 1313-2008 of


                                             s
                                                                         Circulated 09/11/2015 01:43 PM




                                                                                                   I,

this Court's Sentencing Order dated October 6, 2009 was made after the appeal period
                                                                                              \
had passed.

       The Court finds Attorney Ketchel and Attorney Beyer's testimony credible

regarding Defendant's position on filing an appeal in the above-captioned      matters. In

CR 1175-2008,    Defendant did not request a direct appeal to be,filed and Attorney

Ketchel did not disregard such a request. Defendant Was clear with counsel on multiple

occasions that he did not wish to file an appeal, but instead wished to serve his

sentence. Furthermore, in CR 1313-2008, Defendant did not request Attorney Bey~r, to

file a direct appeal until after the appeal period had passed.

                                      CONCLUSION

       Defendant's mere allegation that he requested Attorney Ketchel and Attorney

Beyer to file an appeal in the above-captioned   matters is insufficient. "The burden is

on [Defendant] to plead and prove that his request for an appeal was ignored or

rejected by trial counsel." Com. v. Harmon, 738 A.2d 1023, 1024 (Pa. Super. 1999)

(emphasis added). No proof exists that Defendant's handwritten letters requesting an

appeal were sent to the Public Defender's Office and ultimately ignored; therefore,

Attorney Ketchel and Attorney Beyer were not ineffective for not filing an appeal. As

such, Defendant's PCRA Petitions are meritless and denied in their entirety.



                                                 BY THE COURT,


Dated: 3/24/15

                                                 DANIELJ. MILLIRON,
                                                 JUDGE




                                            6
                                                                                Circulated 09/11/2015 01:43 PM




       IN THE COURT OF COMMON PLEAS·OF BLAIR COUNTY, PENNSYLVANIA

COMMONWEALTH          OF PENNSYLVANIA

       v.                                             CR 1175, 1313, 1314-2008

CURTIS A. WALK
      Defendant


       HON. DANIELJ. MILLIRON                         PRESIQING JUDGE

       PETER WEEKS, ESQ.                             ASST. DISTRICT ATTORNEY

       PAUL PUSKAR, ESQ.                             COUNSEL FOR DEFENDANT


                                              ORDER

      AND NOW, this 241h day of March, 2015, upon consideration of Defendant's Post

Conviction Relief Act Petitions in the above-captioned         matters, it is hereby ORDERED,

DIRECTED, AND DECREED:

       1. Defendant's PCRA Petitions are meritless. Defendant's trial counsel, Justin

            Ketchel at CR 1175-2008 and David Beyer at CR 1313-2008, were not

            ineffective for failing to file a direct appeal.

      2. Defendant's requests for new trials are denied.



                                                     BY THE COURT,




                                                     DANIEL    J.   MILLIRON,
                                                     JUDGE